Case 1:21-cv-00396-RJL Document 17-1 Filed 08/13/21 Page 1of3

Exhibit 1

to the declaration of Carolyn B. Lamm
dated August 13, 2021
Case 1:21-cv-00396-RJL Document 17-1 Filed 08/13/21 Page 2 Ned ?

624/1095
572077/2017/1IA Section Ve {

}

 

Pkesibent
REPUBLIC OF MIDIA

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

WHEREAS the Agreement between the Government
of the Republic of India and the Government of the
United Kingdom of Great Britain and Ireland for the
Promotion and Protection of Investments was signed at
London on the fourteenth day of March in the year one
thousand nine hundred and ninety four by the
Representative of the Government of the Republic of
India duly authorised for that purpose, which

Agreement is reproduced word for word in the Annexure

to this document;

AND WHEREAS it is fit and expedient to confirm

and ratify the aforesaid Agreement;

NOW, THEREFORE, BE IT KNOWN that the
Government of the Republic of India, having seen and
' considered the said Agreement, do hereby confirm and

ratify the same.

 
Case 1:21-cv-00396-RJL Document 17-1 Filed 08/13/21 Page 3 of 3

IN TESTIMONY WHEREOF I, Shanker Dayal Sharma,
President of India, have signed these Presents and

affixed hereunto my seal at New Delhi this the ninth

 

day of Vaisakha of the Saka year one thousand nine
hundred and Sixteen corresponding to the Twenty
ninth day of April of the year one thousand nine

hundred and ninety four A.D., in the forty fifth year

,the Republic of India.

S. x

(SHANKER DAYAL SHARMA)

PRESIDENT OF INDIA

 

 

 
